Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two sides of a ground of claim 8, a signal width of claim 9-10, a single ground-signal-ground co-planar waveguide lead frame of claim 11, a single ground-signal-ground-signal-ground co-planar waveguide lead frame and a single ground-signal-ground-signal-ground-signal-ground co-planar waveguide lead frame  of claim 12, and multiple co-planar waveguide lead frames of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “140” and “142”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2020/0116759 A1) hereafter Snyder in view of Tsironis (US 11,480,589 B1).
Regarding claim 1, Snyder discloses a verification probe system configured to verify an automated test platform [¶0059] comprising: an integrated circuit test probe assembly [100]. Snyder is silent about a moveable platform configured to position the integrated circuit test probe assembly proximate one of more conductive pins included within a test socket assembly of the automated test platform. Rather, Snyder discloses the test probe assembly 100 includes a co-planar waveguide construction, combined with a mechanically mounted custom radio frequency (RF) connector 180 to provide matched compliant probing mechanism for probing semiconductor devices, PCBs, substrates, bare die, etc. at frequencies up to 110 GHz or even up to 1 THz. Tsironis at fig. 8-9 discloses a moveable platform [3-Axis positioner] configured to position the integrated circuit test probe assembly [wafer probe] proximate one of more conductive pins [pins of wafer] included within a test socket assembly [wafer and probe body station] of the automated test platform [fig. 1, 8] in order to move the wafer probe in three direction to match the wafer probe angle during testing/probing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add 3-Axis positioner as taught by Tsironis to the automated test platform of Snyder, in order to obtain three dimensional movement of wafer probe to match the wafer probe angle with RF connector during testing/probing.   
Regarding claim 2, Snyder discloses the verification probe system of claim 1 wherein the moveable platform includes: a first-axis displacement system [X Axis or Z Axis system as shown] configured to allow for displacement of the integrated circuit test probe assembly in a first axis [X Axis or Z Axis].
Regarding claim 3, Snyder discloses the verification probe system of claim 1 wherein the moveable platform includes: a second-axis displacement system [Y Axis or X Axis system as shown] configured to allow for displacement of integrated circuit test probe assembly in a second axis [Y Axis or X Axis].
Regarding claim 4, Snyder discloses the verification probe system of claim 1 wherein the moveable platform includes: a third-axis displacement system [Z Axis or Y Axis system as shown] configured to allow for displacement of integrated circuit test probe assembly in a third axis [Y Axis or Z Axis or X Axis].
Regarding claim 5, Snyder discloses the verification probe system of claim 1 further comprising: a bracket [Bracket as shown between wafer probe and wafer and probe body station] assembly for affixing the integrated circuit test probe assembly to the moveable platform [wafer probe and wafer and probe body station].
Regarding claim 6, Snyder discloses the verification probe system of claim 1 wherein the integrated circuit test probe assembly includes: a mounting fixture [110]; at least one co-planar waveguide lead frame [120] having a device contact point [126], the co-planar waveguide lead frame mounted to the mounting fixture; and at least one radio frequency (RF) connector [180] assembly electrically coupled with the co-planar waveguide lead frame.
Regarding claim 7, Snyder discloses the verification probe system of claim 6, wherein the at least one co-planar waveguide lead frame has a metal layer [122] and a substrate layer [124].
Regarding claim 8, Snyder discloses the verification probe system of claim 7, wherein the metal layer has a signal lead [142] surrounded on two sides by a ground [140 each].
Regarding claim 9, Snyder discloses the verification probe system of claim 6, wherein a gap [128] and signal width  [width of 142, not shown] are defined to match impedance of test equipment [¶0061].
Regarding claim 10, Snyder discloses the verification probe system of claim 9, wherein the gap [128] and the signal width [width of 142, not shown] are defined to match impedance of a device under test (DUT) [¶0061].
Regarding claim 11, Snyder discloses the verification probe system of claim 6, wherein the at least one co-planar waveguide lead frame is a single ground-signal-ground co-planar waveguide lead frame [fig. 10].
Regarding claim 12, Snyder discloses the verification probe system of claim 6, wherein the at least one co-planar waveguide lead frame is at least one of: a single ground-signal-signal-ground co-planar waveguide lead frame [fig. 21], a single ground-signal-ground-signal-ground co-planar waveguide lead frame [fig. 22], or a single ground-signal-ground-signal-ground-signal-ground co-planar waveguide lead frame [fig. 25] .
Regarding claim 13, Snyder discloses the verification probe system of claim 6, wherein the co-planar waveguide lead frame is a single ended to differential balun [146].
Regarding claim 14, Snyder discloses the verification probe system of claim 6, wherein the at least one co-planar waveguide lead frame includes multiple co-planar waveguide lead frames [¶0063, fig. 25].
Regarding claim 15, Snyder discloses the verification probe system of claim 6, wherein the co-planar waveguide lead frame has a mounting structure [132].
Regarding claim 16, Snyder discloses the verification probe system of claim 15, wherein the mounting structure includes one or more of screw holes [134] and dowel pin slots [136].
Regarding claim 17, Snyder discloses the verification probe system of claim 6, wherein the at least one RF connector assembly [180] is defined by a longitudinal axis [182], the longitudinal axis disposed at about a 45 degree angle relative to a plane defining in part the co-planar waveguide lead frame [¶0018, ¶0028, ¶0066, fig. 4].
Regarding claim 18, Snyder discloses the verification probe system of claim 6, wherein the at least one RF connector assembly has a center conductor assembly [150] compression mounted [¶0019, ¶0069] to the co-planar waveguide lead frame.
Regarding claim 19, Snyder discloses the verification probe system of claim 6, wherein the at least one RF connector assembly has a center conductor assembly [150] having at least one center conductor [154], the center conductor including one or more spacers [158].
Regarding claim 20, Snyder discloses a verification probe system configured to verify an automated test platform [¶0059] comprising: an integrated circuit test probe assembly [100]. Snyder is silent about a moveable platform configured to position the integrated circuit test probe assembly proximate one of more conductive pins included within a test socket assembly of the automated test platform, wherein the moveable platform includes: a first-axis displacement system configured to allow for displacement of the integrated circuit test probe assembly in a first axis, a second-axis displacement system configured to allow for displacement of integrated circuit test probe assembly in a second axis, and a third-axis displacement system configured to allow for displacement of integrated circuit test probe assembly in a third axis. Rather, Snyder discloses the test probe assembly 100 includes a co-planar waveguide construction, combined with a mechanically mounted custom radio frequency (RF) connector 180 to provide matched compliant probing mechanism for probing semiconductor devices, PCBs, substrates, bare die, etc. at frequencies up to 110 GHz or even up to 1 THz. Tsironis at fig. 8-9 in similar environment discloses a moveable platform [3-Axis positioner] configured to position the integrated circuit test probe assembly [wafer probe] proximate one of more conductive pins [pins of wafer] included within a test socket assembly [wafer and probe body station] of the automated test platform [fig. 1, 8] in order to move the wafer probe in three direction to match the wafer probe angle during testing/probing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add 3-Axis positioner as taught by Tsironis to the automated test platform of Snyder, in order to obtain three dimensional movement of wafer probe to match the wafer probe angle with RF connector during testing/probing. Tsironis also discloses said moveable platform includes: a first-axis displacement system [3-Axis positioner for X Axis displacement of the wafer probe] configured to allow for displacement of the integrated circuit test probe assembly in a first axis, a second-axis [3-Axis positioner  for Y Axis displacement] displacement system configured to allow for displacement of integrated circuit test probe assembly in a second axis, and a third-axis [3-Axis positioner for Z Axis displacement] displacement system configured to allow for displacement of integrated circuit test probe assembly in a third axis.
Regarding claim 21, Snyder discloses the verification probe system of claim 20 wherein the integrated circuit test probe assembly includes: a mounting fixture [110]; a co-planar waveguide lead frame [120] having a device contact point [126], the co-planar waveguide lead frame mounted to the mounting fixture [¶0060]; and at least one radio frequency (RF) connector [180] assembly electrically coupled with the co-planar waveguide lead frame, the at least one RF connector assembly includes a connector body [186] and a center conductor assembly [150], the center conductor assembly including a center conductor [154] extending from a first end to a second end and is defined in part by a conductor longitudinal axis [¶0068, 160].
Regarding claim 22, Snyder discloses the verification probe system of claim 21, wherein the center conductor includes a tapered end [162] at the first end.
Regarding claim 23, Snyder discloses the verification probe system of claim 21, wherein the center conductor includes one or more recessed portions [156].
Regarding claim 24, Snyder discloses the verification probe system of claim 23, further comprising one or more spacers [158] disposed within the one or more recessed portions [¶0068, 156].
Regarding claim 25, Snyder discloses the verification probe system of claim 24, wherein the one or more spacers have a disc shape [¶0068, fig. 17].
Regarding claim 26, Snyder discloses the verification probe system of claim 21, wherein the at least one RF connector assembly [180] is defined by a longitudinal axis [182], the longitudinal axis disposed at about a 45 degree angle [fig. 4] relative to a plane defining in part the co-planar waveguide lead frame [¶0014, ¶0028, ¶0066] .
Regarding claim 27, Snyder discloses the verification probe system of claim 21, wherein a gap [128] and signal width [width of 142, not shown] are defined to match impedance of test equipment [¶0061].
Regarding claim 28, Snyder discloses the verification probe system of claim 27, wherein the gap and the signal width [width of 142, not shown] are defined to match impedance of a DUT [¶0061].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsironis (US 8,933,707 B1) at fig. 5 and 9 discloses wafer probing system at fig. 1, wafer probe at fig. 5 and XYZ positioner 37 at fig. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



November 16, 2022